DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are pending and subject to examination in this Office action.

Allowable Subject Matter
Claim 2 would appear to be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on 8 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,920,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to for at least the following reason: Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to 

Specification
The disclosure is objected to because of the following informalities: Spec. ¶ [0001] needs to be amended to include a specific reference to U.S. Patent No. 10,920,428.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires an adhesive layer made of a polyurethane having an elongation factor of 1000% or greater (emphasis added).  In this regard, this recitation is indefinite as it does not define any upper limit.  The Examiner notes that new dependent claim 14 sets forth an upper limit of about 1250%.  However, in light of the doctrine of claim differentiation, it would be improper to read the limitation of claim 14 into claim 1.  Therefore, clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Culpepper (U.S. Patent Application Publication No. 2018/0202167), in view of Dalvey (U.S. Patent Application Publication No. 2004/0166294).
As best understood, Culpepper describes a composite siding panel, comprising:
a backing member (100) having a front face, a rear face opposite the front face, a first side, left, edge, and a second side, right, edge opposite the first side, left, edge;

an adhesive layer that joins the rear face of the siding member to the front face of the backing member (Abstract).
Culpepper does not appear to expressly describe that its adhesive layer is made of a polyurethane having an elongation factor of 1000% or greater.  As evidenced by Dalvey, it was old and well-known in the art to utilize a polyurethane having an elongation factor of 1000% or greater (¶ [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyurethane having an elongation factor of 1000% or greater to bolster the structural integrity of the adhesive layer such that it is water resistant and capable of withstanding harsh weather conditions.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Culpepper as modified by Dalvey results in the claimed invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Culpepper (U.S. Patent Application Publication No. 2018/0202167), in view of Hart (U.S. Patent Application Publication No. 2019/0152207).
As best understood, Culpepper describes a composite siding panel, comprising:
a backing member (100) having a front face, a rear face opposite the front face, a first side, left, edge, and a second side, right, edge opposite the first side, left, edge;
a siding member (200) having a front face, a rear face opposite the front face, a first side, left, edge, and a second side, right edge opposite the first side, left edge; and

Culpepper does not appear to expressly describe that its adhesive layer is made of a polyurethane having an elongation factor of 1000% or greater.  As evidenced by Hart, it was old and well-known in the art to utilize a polyurethane adhesive having an elongation factor of 1000% or greater (¶ [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyurethane adhesive having an elongation factor of 1000% or greater to bolster the structural integrity of the adhesive layer such that it is water resistant and capable of withstanding harsh weather conditions.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Culpepper as modified by Hart results in the claimed invention.

Response to Arguments
Applicant’s arguments submitted on 8 November 2021 have been fully considered but are not persuasive of error for at least the following reasons.
Applicant blindly asserts that the recitation of an elongation factor of 1000% or greater (emphasis added) set forth in claim 1 is not indefinite because a person of ordinary skill would be able to figure out the upper limit.  This assertion is not persuasive of error because Applicant does not provide any objective evidence (e.g., a declaration from one of ordinary skill) in support thereof.  Moreover, the Examiner notes that Applicant does not address the claim differentiation issue with respect to claim 1 and claim 14.
Applicant’s main substantive argument directed to the prior art is that Dalvey is non-analogous art, as it is not reasonably pertinent to the problem of avoiding dimpling in siding.  It In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this regard, it is the Examiner’s position that Applicant parses the problem faced by the inventor too narrowly.  The problem faced by the inventor is more reasonably characterized as dealing with issues caused by exposure to extreme conditions.  Dalvey is reasonably pertinent to such problem (see e.g., ¶ [0034]).
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant appears to assert that there is no teaching, suggestion, or motivation to combine the cited references.  This argument is foreclosed by KSR, in which the Supreme Court rejected the rigid requirement of a teaching, suggestion or motivation to combine known elements in order to establish obviousness.  KSR, 550 U.S. at 418-19.  The Examiner maintains that the stated reasons to combine the cited references are rational and sufficient to conclude that the claimed invention is obvious.  KSR, 550 U.S. at 418.  Indeed, Applicant’s argument does not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art, and thus, is unpersuasive.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  In the present case, Applicant has not set forth any persuasive, objective evidence (e.g., Affidavits or Declarations) establishing that the suggested combination would not work, or that the combination is beyond the technical skill of one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635